DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 05/25/2022 are acknowledged. Claims 1-24 are pending, claims 16-20 are withdrawn.

Election/Restrictions
Applicant’s election of Group I (claims 1-15 and 21-24) and the species of R6-C-R5-O-C=O-paclitaxel in the reply filed on 05/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 has been considered by the examiner in this case.

Priority
	This application, filed 01/30/2019 claims priority from PCT/US2017/044465 filed 07/28/2017 that claims priority from a provisional US patent application 62/369,596 filed 08/01/2016. Priority for the current claims is found.

Claim Objections/Allowable Subject Matter
Claims 9, 23, and 24 (i.e. directed to the elected species of R6-C-R5-O-C=O-paclitaxel) or targeting moieties at R5 R6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 12-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan, H., et al., (J. Med. Chem., 2011).
The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Hagan discloses boron prodrugs with ether and ester comprising linkers that are cleaved by H2O2 in cells to release anticancer agents such as aminoferrocene shown below, compare instant claims 1-3, 5-6, 8, 12-15, and 21. (See abstract and scheme 2.)

    PNG
    media_image1.png
    153
    307
    media_image1.png
    Greyscale



Claims 1-3, 7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das, B., C., et al., (Future Med. Chem., 2013).
The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Das discloses fluorescent boron oxygen linker comprising prodrug molecules forming an ether that activate in the presence of H2O-2 within cells such as those below, compare instant claims 1-3, 7, and 12-15. (See figure 9 and page 4.)


    PNG
    media_image2.png
    108
    411
    media_image2.png
    Greyscale


Claims 1-2, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, K. A., et al., (ACS Chem. Biol., 2015, previously presented).
The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Anderson discloses boron cleavable linkers conjugated to gfp protein as cargo shown below that is targeted to and taken up by cells, compare instant claims 1-2, 7, and 10-11. (See scheme 1 and page 320.)

    PNG
    media_image3.png
    79
    363
    media_image3.png
    Greyscale


Claims 1-4, 6, 8, 12-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban, H.S., et al., (Organic and Biomolecular Chemistry, 2009).
The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Ban teaches Boron-Linker-4-anilinoquinazoline inhibitors (4-anilinoquinazolines known to be anticancer agents) comprising phenol (known to be cleaved by H2-O2 as shown in Hagan and Das) or ether linkers reading on the structures of instant claims 1-4, 6, 8, 12-15, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 12-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, et al., U.S. Patent 2011/0312905 in view of Bao, Y. et al., (Molecular Pharmaceutics, 2014.).
The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Cohen teaches boron prodrugs with ether and ester comprising linkers that are cleaved by H2O2 in cells to release drug molecules having a hydroxyl group to which the moieties are attached to release a free hydroxyl comprising drug, compare instant claims 1-3, 6, 8, 12-15, and 21. (See claim 10, 13 and paragraph 0178.) The drugs are used to treat cancer. (See. Paragraph 0306.)
Cohen does not teach conjugating the boron-peroxide linkers to the anticancer agent paclitaxel.
Bao teaches conjugating the anticancer agent paclitaxel at a hydroxyl unit in the drug to a reactive oxygen sensitive prodrug moiety allowing for H2O2 mediated release. (See abstract and Scheme 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an art recognized hydroxyl containing anticancer agent known to be delivered along with H2O2 protecting moieties such as the agent paclitaxel taught by Bao as the hydroxyl containing anticancer agent in the H2O2 activating anticancer drugs of Cohen in order to release an active anticancer drug to a patient and thereby treat their cancer. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Cohen already sets forth that the prodrug moieties would be used to conjugate to hydroxyl containing drugs for anticancer treatment and Bao teaches just such a drug that is also known to be delivered along with H2O2 activating prodrug moieties. 
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618